DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-2, 104-106, 108-131 as filed 2/8/22 is/are allowed. Claim(s) 107 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JULIE DAULTON on 5/11/22.
The application has been amended as follows: 
----
Claim 107 is cancelled. 
1. (Currently Amended) A filter cartridge comprising:(a) a treatment media construction having a first end and an opposite second end;
(b) a first end construction adjacent to the first end of the media construction;
wherein the first end construction includes an outer radial wall and an axial wall;
(i) the axial wall covering the first end of the media construction;
(ii) the outer radial wall having a plurality of connecting sections alternating with non-connecting sections, wherein each connecting section has a plurality of helical profiles extending at a helix angle;
(c) a filter housing having a surrounding wall defining an exterior, an interior, a bottom, and an opposite mouth;
(i) the filter housing being secured to the outer radial wall at the mouth; and
(ii) the media construction being positioned within the interior and spaced from the surrounding wall.----
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777